DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art teaches systems and methods for managing a multilevel logical-to-physical mapping table for a non-volatile memory and includes a journal function that permits recovery after an unexpected shutdown (see, e.g., CANEPA:Figure 13) and additionally teaches creating journal entries (see, e.g., CANEPA:Figure 8) and describes evicting map pages from a volatile memory (see, e.g., CANEPA ¶0108).  However, as noted by applicant, CANEPA describes creating journal entries responsive to a host write (see, e.g., CANEPA:Figure 8). Therefore, the primary reason for the allowance of the claims in this case, is the inclusion of the specific logical-to-physical mapping sequence of, in response to an eviction of a table entry from the volatile memory, create an L2P journal entry in a journal buffer in volatile memory, the scope of which is now included in all the independent claims, in combination with the other elements recited, which is not found or fairly obviated by the prior art of record.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Gary W. Cygiel/Primary Examiner, Art Unit 2137